Citation Nr: 1232010	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  03-33 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for headaches, to include migraines, vascular headaches, and cluster headaches.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claim of service connection for headaches, to include migraines, vascular headaches, and cluster headaches (which the RO characterized as cluster headaches (also claimed as migraine headaches and vascular headaches)).  A videoconference Board hearing was held at the RO in June 2004 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board notes that the Veteran has been diagnosed as having migraines, vascular headaches, and cluster headaches.  Accordingly, the issue on appeal has been recharacterized as stated on the title page of this decision.

In September 2004, April and June 2009, October 2010, and in August 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  In its August 2011 remand, the Board reopened the Veteran's previously denied service connection claim and remanded it to the RO/AMC for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Thus, the issue on appeal is as stated on the title page of this decision.



FINDINGS OF FACT

1.  The competent evidence suggests that the Veteran's headaches existed prior to his entry on to active service but were not aggravated by service.

2.  The competent evidence does not show that the Veteran experienced continuous disability due to headaches since his service separation.

3.  The competent evidence shows that the Veteran's current headaches are not related to active service.


CONCLUSION OF LAW

Headaches were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in September 2002, October 2004, October 2010, September 2011, and in June 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for headaches.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in a March 2008 letter and in the VCAA notice letters issued in October 2010, September 2011, and in June 2012, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the September 2002 VCAA notice letter was issued prior to the currently appealed rating decision issued in December 2002; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.  A review of these records shows that they consist of duplicate copies of the Veteran's VA outpatient treatment records and examination reports.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as service connection for headaches, to include migraines, vascular headaches, and cluster headaches.  The Veteran was assisted at the hearing by an accredited representative from the Tennessee Department of Veterans' Affairs.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about continuity of his headache symptomatology since active service. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which related the Veteran's headaches to active service, the only element of the claim in question.  The Veteran also was asked about whether his headaches existed prior to service and were aggravated by service.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred headaches, to include migraines, vascular headaches, and cluster headaches, during active service.  He alternatively contends that his headaches existed prior to service and were aggravated by service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.

For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Court has held that lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See, for example, Gahman v. West, 13 Vet. App. 148, 150 (1999) (finding that recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (finding that a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); and Crowe v. Brown, 7 Vet. App. 238 (1994) (holding that supporting medical evidence is needed to establish the presence of a pre-existing condition).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102. 

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for headaches, to include migraines, vascular headaches, and cluster headaches.  The Veteran contends that he incurred headaches during active service or, alternatively, his headaches existed prior to service and were aggravated by service.  The competent evidence does not support the Veteran's assertions, however.  It shows instead that, although the Veteran's headaches existed prior to service, they were not aggravated by active service.  For example, the Veteran's service treatment records show that, at his enlistment physical examination in April 1971, he denied any relevant pre-service history and his head was normal clinically.  Because headaches were not noted at service entrance, the Veteran was accepted on to active service in sound condition.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.

The Veteran's service treatment records also show that, although the Veteran's headaches existed prior to service, they were not aggravated by service.  For example, on outpatient treatment in July 1971, he reported a history of migraines which existed prior to service (EPTS).  It was noted that the Veteran "claims he has had headaches for weeks which [have] failed to respond to" treatment and medication.  The Veteran also reported a 2-year history of posterior pounding headaches and dizziness which he described "like an explosion in [his] head" and which had worsened since he began basic training.  He reported further a family history of headaches.  Physical examination showed he was depressed and unhappy but otherwise alert, normal speech, a supple neck, normal fundi, full extraocular movements, and a normal gait.  The impression was vascular headaches which existed prior to service and were severe and incapacitating.  An EPTS discharge was recommended "if no relief" could be provided for the Veteran's symptoms.

A review of Medical Board proceedings convened later in July 1971 shows that the Veteran was discharged from active service with a diagnosis of vascular headaches.  It was noted that the approximate date of origin of the Veteran's vascular headaches was "undetermined but prior to service."  The Medical Board determined that the Veteran's headaches were not permanently aggravated by service.  It also was noted that the Veteran's "[p]hysical defect precludes full utilization in the military service."  The Veteran signed a statement as part of the Medical Board proceedings in which he acknowledged "that a medical board has determined that at the time of my entry into the military service I did not meet the minimum standards for enlistment in the Air Force."  The Veteran subsequently was discharged from active service in August 1971.

The post-service evidence also supports a finding that, although the Veteran's headaches existed prior to service, they were not aggravated by service.  For example, on private outpatient treatment in October 1989, the Veteran complained of a "current headache problem" which had lasted for 4 weeks.  He had seen several physicians "and been treated for a sinus disease."  He described his pain as right retro-orbital, severe, pulling pain "and when present the right eye tears and the right side of the nose runs."  His pain lasted 1-2 hours and occurred up to twice a day.  His headaches awakened him at night.  "He has some of these in the past and they have started about 1983.  This is his first episode in about one year."  A family history of headaches was reported.  Physical examination showed he was in no acute distress.  "He does not currently have one of his headaches."  There was a supple neck, clear lungs to auscultation, and normal sinus rhythm.  Neurological examination showed only a right facial asymmetry "but no obvious weakness on direct exam."  The impression was a cluster headache disorder.

In February 1992, the Veteran complained of daily headaches for 2 weeks.  It was noted that he had been seen "in the past for what seems to represent a cluster headache disorder.  He was last seen here in 1989.  He thinks he may have had one headache about a year or so ago but otherwise has done quite well until this episode."  The Veteran described his headaches as right orbital and peri-oribtal, severe, "a pulling his eye and sometimes in his right neck," tearing and redness of the right eye, right nasal congestion, lasting from 30 to 60 minutes, and occurring daily and up to 2 or 3 times a day.  The headaches awakened him at night.  Physical examination showed he was in no acute distress, a supple neck, and he "does not currently have one of his headaches and his eye is unremarkable."  The impression was cluster headache disorder with exacerbation.

The Veteran contended in a December 2002 statement that, although VA had found that his headaches existed prior to service, "I had never had these problems before I went into the military."

The Veteran testified at his June 2004 Board hearing that he did not have any headaches prior to entering active service.  See Board hearing transcript dated June 17, 2004, at pp. 4.  He also testified that, after entering active service, he experienced headaches every other day.  Id.  He testified further that he was told while on active service that he had cluster headaches and migraine headaches.  Id., at pp. 4-5.  

On VA examination in April 2008, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported a medical history of experiencing right-sided headaches within 1 month of entering on to active service.  He described his in-service headaches as unilateral, "severe, prolonged, and debilitating so that he was discharged from the military.  Currently, the Veteran states that his headaches are 'not like they used to be.'  He states that his last severe headache was over a year ago.  The headaches remain right-sided when present.  They are throbbing.  He experiences photophobia and nausea.  He cannot stand noise during the headaches.  Still the headaches have improved over the years and he does not need prophylactic or abortive medication for migraine."  He obtained "some relief" by taking Tylenol #3.  

Physical examination in April 2008 showed full orientation, a spastic gait but he did not use a cane, a right knee brace with hyperextension of the right knee when he walked, pupils equal, round, and reactive to light and accommodation, minimal ptosis on the right side, intact extraocular movements, no nystagmus, tongue extended in midline, normal facial muscle movement, patchy decreased sensation in his face "but for the most part facial sensation is [within] normal limits when tested with pin prick," grossly intact hearing "to whisper," and normal cerebellar examination.  The VA examiner stated that the Veteran's service treatment records showed that "he was worked up by a neurologist while in boot camp.  The neurologist felt that his headaches were vascular type headaches.  The statement at that time said that the headaches were pre-existing and not aggravated by military experience."  This examiner noted that the Veteran himself reported that his headaches "have diminished" with the last major headache occurring "over a year ago."  

In a February 2009 addendum to the April 2008 VA examination, the VA examiner who saw the Veteran in April 2008 stated that, after reviewing the Veteran's claims file a second time, he concurred with the in-service assessment regarding the Veteran's headaches existing prior to service and not being aggravated by service.

In December 2011, a different VA clinician reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, in detail.  Following this review, the VA clinician stated that the Veteran's claims file "clearly documents that [the Veteran] suffered from a migraine disorder prior to his military service.  The stresses of basic training may have triggered his headaches but there is no evidence that they induced a progressive headache disorder after discharge from service."  This clinician noted that, following his service separation, the Veteran "has admitted at several instances that his headache disorder has improved over the years."  This VA clinician also noted that the Veteran's report of improvement in his headaches post-service "is consistent with the observation that headache as a complaint to his doctors becomes rare from 1992 to 2009 despite multiple visits for multiple medical and especially neurological problems unrelated to headache."  This clinician stated that the Veteran's description of his headaches have been more consistent with migraines "and at other times with cluster headaches.  Possibly he carries both diagnoses."  This clinician emphasized that the Veteran's headaches had improved after 1992 and was not mentioned on multiple visits to neurologists and other physicians between 1992 and 2009.  The VA clinician opined that the Veteran had a headache disorder that existed prior to service but there was no evidence that it had been aggravated by service.  He also opined that there was "little medical documentation" that the Veteran's current headaches had been continuous since his service separation.  

The Board finds that the competent evidence (in this case, the available service treatment records and post-service VA and private treatment records) clearly and unmistakably shows that, although headaches were not noted on the Veteran's enlistment physical examination, they existed prior to service.  The competent evidence also shows that, although the Veteran's headaches existed prior to service, they did not increase in severity during active service.  This finding is based on the Board's review of all of the evidence of record pertaining to the manifestations of the Veteran's headaches prior to, during, and subsequent to service.  The Board finds it especially significant that the Veteran himself denied any relevant pre-service history and his head was normal clinically at his enlistment physical examination in April 1971.  Approximately 3 months later, however, the Veteran reported in July 1971 that he had a 2-year history of headaches which existed prior to service.  The Board acknowledges in this regard that the Veteran's lay statements, alone, cannot rebut the presumption of soundness even when recorded by in-service clinicians.  See Gahman, 13 Vet. App. at 150, Paulson, 7 Vet. App. at 470, and Crowe, 7 Vet. App. at 238.  The Board also acknowledges that the Veteran has contended strenuously that his headaches did not exist prior to his entry on to active service in multiple lay statements and Board hearing testimony.  The Board finds it especially persuasive that, although an in-service Medical Board concluded in July 1971 that the precise onset date of the Veteran's headaches was "undetermined," his headaches had existed prior to service.  The Board also finds it especially persuasive that the in-service Medical Board concluded in July 1971 that the Veteran's headaches were not aggravated by service.  There is no indication in the Veteran's service treatment records that his headaches worsened during active service as a result of any acute in-service exacerbation.  See also Davis, 276 F. 3d at 1341, and Hunt, 1 Vet. App. at 292.  The competent post-service evidence further demonstrates that the Veteran's headaches existed prior to service and were not aggravated by service (as 2 different VA clinicians concluded in February 2009 and in December 2011).  There is no competent evidence contemporaneous to the Veteran's service or in the decades since his service separation which indicates otherwise.  Because there is clear and unmistakable (obvious or manifest) evidence that the Veteran's headaches existed prior to service and were not aggravated by service, the Board finds that aggravation of pre-service headaches may not be conceded and the presumption of in-service aggravation of pre-existing headaches is rebutted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Thus, the Board finds that service connection for headaches is not warranted on the basis of in-service aggravation.

The Veteran also is not entitled to service connection for headaches on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Veteran alternatively contends that he incurred his current headaches during active service.  As noted, he has asserted strenuously that his headaches did not exist prior to active service but, in fact, were incurred during or as a result of service.  The competent evidence does not support the Veteran's assertions and Board hearing testimony concerning in-service incurrence of headaches.  Nor does this evidence support granting service connection for headaches on a direct service connection basis.  As noted above, the Veteran's service treatment records confirm that he was treated for headaches which existed prior to service and which prompted his discharge from active service in August 1971 before he completed basic training.  As also noted above, the Veteran was discharged from active service in August 1971 for failure to meet minimum enlistment standards based on his pre-existing headaches.

It appears that, following his service separation in August 1971, the Veteran first was treated for headaches when seen on private outpatient treatment in October 1989, or more than 18 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran reported in October 1989 that his headaches began approximately in 1983, or 12 years after his service separation.  He also reported that his current headaches had begun only 4 weeks earlier and were the only headaches which he had experienced in approximately 1 year.  

In February 1992, as noted above, the Veteran reported that he had done well since being seen previously in October 1989 for his headaches.  He only complained of headaches which had lasted for 2 weeks.

The Veteran has submitted multiple lay statements in support of this claim to the effect that he never experienced headaches prior to entering on to active service.  These statement also are to the effect that he has experienced headaches continuously since his service separation.

The Veteran testified at his June 2004 Board hearing that, following his service separation, he experienced headaches every summer for "most of the summer."  See Board hearing transcript dated June 17, 2004, at pp. 7.  He also testified that he experienced his post-service headaches twice a week.  Id.  He testified further that he currently experienced headaches "every now and then" and they were "not as bad" as the headaches he had experienced during active service.  Id., at pp. 7-8.

A review of the Veteran's SSA records, received by VA in July 2009, shows that they consist of duplicate copies of the Veteran's VA outpatient treatment records and examination reports.  These records also show that the Veteran was awarded SSA disability benefits in February 2010 for myasthenia gravis and for back disorders.

The VA clinician who reviewed the Veteran's claims file in December 2011 opined that it was unlikely that the Veteran's current headache disorder was related to active service.  This clinician also opined that the Veteran's current headache disorder was related to the headache disorder which existed prior to service.  The rationale for these opinions was that there was "little medical documentation that [the Veteran's] current headache disorder has been continuous since his military service."  The rationale also was that the Veteran's own post-service reports that his headache disorder "has improved over the years" and the fact that his complaint of headaches "becomes rare" between 1992 and 2009, despite the fact that the Veteran was seen by multiple providers, to include neurologists, during this time period.

The Board acknowledges the Veteran's assertions and hearing testimony that he incurred headaches during active service.  The competent evidence (in this case, service treatment records and VA and private outpatient treatment records and examination reports) does not support these assertions and hearing testimony, however.  The Veteran's service treatment records show only that he denied all relevant pre-service medical history and his head was normal at his enlistment physical examination.  These records also show that, although his headaches existed prior to service, they were not aggravated by service (as discussed above).  The VA clinician also opined in February 2012 that the Veteran's current headaches were not related to active service.  He also essentially opined that there was no competent evidence supporting a finding of continuity of headache symptomatology since service.  There is no competent contrary opinion of record which supports granting service connection for headaches.  Thus, the Board finds that service connection for headaches is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of headaches have been continuous since service.  He asserts that he continued to experience symptoms relating to headaches after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of headaches after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of headaches since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that this disorder began in service, in the more contemporaneous medical history he gave during Medical Board proceedings in July 1971, approximately 1 month prior to his discharge from active service in August 1971, the Veteran reported a pre-service history of headaches.  As noted above, the Medical Board found in July 1971 that the Veteran's headaches existed prior to service and were not aggravated by service.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to headaches for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1971) and initial reported symptoms related to headaches in October 1989 (an 18-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including neurological treatment for myasthenia gravis.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to headaches.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

When the Veteran sought to establish medical care with a private physician after service in October 1989, he did not report the onset of headache symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  He reported instead that his headaches had lasted for 4 weeks.  He also reported that he had experienced headaches only since 1983.  He finally reported that his headaches had begun only 1 year earlier (or in approximately 1988).   In February 1992, the Veteran reported only a history of daily headaches for 2 weeks and a history of headaches only going back 1 year (or to approximately 1991).  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67.

The Veteran's claims file is replete with his inconsistent statements concerning the alleged onset date of his headaches.  For example, as noted elsewhere, the Veteran initially denied any pre-service medical history of headaches at his enlistment physical examination in April 1971.  He subsequently reported in July 1971 that his history of headaches went back approximately 2 years to July 1969, well before his enlistment on to active service.  In October 1989, the Veteran reported 3 different onset dates for his headaches (none of which were contemporaneous to his active service).  The Veteran again reported several different onset dates for his headaches in February 1992 (none of which were contemporaneous to his active service).  It appears that the Veteran first reported a history of headaches beginning within 1 month of his entry on to active service at his VA examination in April 2008.  The Board also has noted already the Veteran's frequent assertions that his headaches did not exist prior to service.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation and the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for headaches, to include migraines, vascular headaches, and cluster headaches, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


